Citation Nr: 1611518	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  14-24 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for bilateral foot discoloration.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for broken right leg.

5.  Entitlement to service connection for right heel injury.

6.  Entitlement to service connection for left heel injury.

7.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine with radiculopathy.

8.  Entitlement to service connection for tinnitus, to include as secondary to service-connected degenerative disc and joint disease of the lumbar spine with radiculopathy.

9.  Entitlement to an increased disability evaluation for degenerative joint disease (DJD) of the right ankle post fracture (claimed as residuals of right ankle sprain), currently evaluated as 10 percent disabling, prior to February 23, 2015, and as of June 1, 2015.

10.  Entitlement to an increased disability evaluation for degenerative disc (DDD) and DJD of the lumbar spine with radiculopathy currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to March 1993.
 
This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board previously remanded the matter in July 2015 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure that the Veteran receives every possible consideration.  

VA failed to substantially comply with Board's July 2015 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  In its July 2015 Remand, the Board directed the RO to issue a statement of the case on the issues of entitlement to service connection for PTSD and for depression.  It also directed the RO to schedule the Veteran for a Travel Board hearing at his local RO regarding the remaining issues on appeal.  For reasons unclear to the Board, the Veteran's claims file was returned to the Board only one month later.  No statement of the case was issued or hearing scheduled between the time the Board issued its decision in July 2015 and the time the Veteran's claims file was returned to the Board in August 2015.  The Veteran's electronic Veterans Benefits Management System (VBMS) and Virtual VA claims files do not contain any notes or indications that such development occurred.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the issues of entitlement service connection for depression and PTSD.

2.  The Veteran should be scheduled for a travel board hearing at the RO nearest the Veteran's residence, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

